OPINION OF THE COURT
PER CURIAM.
An Appeal follows a final decision of the City of Miami Beach Personnel Board terminating the employment of Appellant. We grant certiorari for the following reasons:
Comments made by the City of Miami Beach Personnel Board members during the course of the hearing indicate that the trier of fact was not impartial as required by law. Appendix to Complaint for Writ *118of Certiorari, Appellant’s brief, Transcript of hearing, p. 31, lines 13-17. Hearn v. City of Gainesville, 688 F.2d 1328 (11th Cir. 1982), Skelton v. Beall, 133 So.2d 477 (Fla. 2d DCA 1961), Perry v. Sinderman, 408 U.S. 593, 601, 92 S.Ct. 2694, 2699, 33 L.Ed.2d 570 (1976), and Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011 (1970).
Certiorari may be applied to review potential lack of due process by the apparent bias of the tribunal determining the employment status of (City) employee. Weisbrod v. Fla. Career Service Commission, 375 So.2d 1102 (Fla. 1st DCA 1979).
Based on the foregoing, certiorari is granted. The Appellant shall be reinstated with full back pay and he shall be entitled to reasonable costs and attorneys fees.